Case 2:20-cv-07901-RGK-JPR Document 7 Filed 12/22/20 Page1iof1 Page ID #:15

 

 

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:20-cv-07901-RGK-JPR Date December 22, 2020
Title Anthony Udom v. Volunteer of America et al

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Joseph Remigio Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order of Dismissal

On August 27, 2020, Plaintiff filed a civil-rights Complaint without paying the filing fee or
requesting in forma pauperis (“IFP”) status. On September 4, 2020, the Court ordered Plaintiff to submit
an IFP application with the necessary accompanying documents (or pay the filing fee) and warned
Plaintiff that if he did not do so within 30 days, his lawsuit would be dismissed.

On October 14, Plaintiff requested an update on the status of his case, apparently not having
received the September 4 order. On October 22, 2020, the Honorable United States Magistrate Judge
Jean P. Rosenbluth issued an order directing the clerk’s office to re-serve Plaintiff with a copy of the
September 4 Order and extending Plaintiffs deadline to file for IFP status until November 23, 2020.
Plaintiff has failed to move for IFP status or to pay the filing fee.

Accordingly, the Court DISMISSES Plaintiff's complaint for failure to comply with a Court
Order.

IT IS SO ORDERED.

 

Initials of Preparer jre

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
